                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE RENARD ANDERSON,                          Case No. 21-cv-04168-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     INTERNAL REVENUE SERVICE (IRS),
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil action in this court. Plaintiff was

                                  14   informed that he had not paid the filing fee or applied for leave to proceed in forma

                                  15   pauperis (“IFP”); therefore, he was allowed twenty-eight days to either pay the fee or file

                                  16   the application. A copy of the court’s form for applications to proceed IFP was provided

                                  17   with the notice. Plaintiff has now filed a notice that he seeks to dismiss this case. This

                                  18   case is therefore DISMISSED without prejudice pursuant to Fed. R. Civ. P. 41(a).

                                  19            IT IS SO ORDERED.

                                  20   Dated: July 2, 2021

                                  21

                                  22                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  23                                                              United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
